Case 17-02005     Doc 390     Filed 04/27/21     Entered 04/27/21 13:03:35        Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF CONNECTICUT
                              NEW HAVEN DIVISION

  IN RE:                                              §        CHAPTER 11
  CURTIS JAMES JACKSON, III                           §        CASE NO. 15-21233 (AMN)
  DEBTOR.                                             §
                                                      §
  CURTIS JAMES JACKSON, III
                                                      §
                            Plaintiff,                §
   v.                                                          ADVERSARY PROCEEDING
                                                      §        NO. 17-02005 (AMN)
  REED SMITH LLP, and PETER RAYMOND                   §
                                                               April 27, 2021
                                                      §
                            Defendants.
                                                      §

                                           NOTICE

        Pursuant to this Court’s Order, dated April 19, 2021, (ECF No. 381) the Plaintiff, Curtis

 James Jackson, III, does not oppose unsealing Plaintiff’s Summary Judgment Opposition Exhibits

 2, 3, 4, 5, 12, 16, 22 and 23, and his Memorandum of Law in Opposition to Motion for Summary

 Judgment (ECF No. 335).

 Dated: April 27, 2021
        New York, New York
                                             BARATTA, BARATTA & AIDALA LLP
                                             /s/ Imran H. Ansari
                                             By: Imran H. Ansari, Esq.
                                             546 5th Avenue, 6th Floor
                                             New York, New York 10036
                                             (212) 486-0011

                                             ZEISLER & ZEISLER, P.C.
                                              /s/ John L. Cesaroni
                                             John L. Cesaroni (ct29309)
                                             10 Middle Street, 15th Floor
                                             Bridgeport, Connecticut 06604
                                             Tel: 203.368.4234
                                             jcesaroni@zeislaw.com
                                             Attorneys for Plaintiff Curtis James Jackson, III
Case 17-02005      Doc 390    Filed 04/27/21      Entered 04/27/21 13:03:35       Page 2 of 2




                                CERTIFICATE OF SERVICE

        I, John L. Cesaroni, certify that on April 27, 2021, a copy of the foregoing was filed
 electronically and emailed via the Court’s CM/ECF electronic noticing system. Parties may access
 this filing through the Court’s CM/ECF System.

                                             /s/ John L. Cesaroni
                                             John L. Cesaroni (ct29309)
                                             10 Middle Street, 15th Floor
                                             Bridgeport, Connecticut 06604
                                             Tel: 203.368.4234
                                             jcesaroni@zeislaw.com
                                             Counsel for Plaintiff Curtis James Jackson, III




                                                2
